Judgment entered on direction of verdict modified by reducing the same to sixty-five dollars and seventy-five cents, with costs, but with costs of this appeal to defendant; and as thus modified, with offsets of costs, the judgment and the order are affirmed. The terms of the contract of employment clearly made plaintiff’s commissions payable when the goods should be shipped, and not before. The failure to take the undelivered goods was not due to the defendant. Putnam, Jaycox and Manning, JJ., concur; Blaekmar, P. J., and Kelly, J., dissent and vote for affirmance.